Exhibit 10.6

CACI INTERNATIONAL INC

DIRECTOR STOCK PURCHASE PLAN

(Amended and Restated as of August 13, 2008)

 

I. INTRODUCTION

The purpose of the CACI International Inc Director Stock Purchase Plan (the
“Plan”) is to provide an opportunity for Non-Employee Directors of CACI
International Inc (the “Company”) to acquire an equity interest in the Company.
Non-Employee Directors (“Participants”) may elect to receive restricted stock
units (“RSUs”) in lieu of some or all of their annual retainer fees (the
“Retainer”). Each RSU represents the right to receive one (1) share of the
Company’s Common Stock (the “Stock”) upon the terms and conditions stated
herein. RSUs are granted at the fair market value of the Stock on each date a
Retainer is paid or would be payable (the “Award Date”). Generally, a
Participant’s RSUs will be settled in shares of Stock three (3) years after the
Award Date, provided the Participant has remained a Director of the Company for
that three-year period, or, if the Participant has made a deferral election, the
RSUs will be settled in shares of Stock following a period of deferral selected
by the Participant, or upon separation from service as a Director, if earlier.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). Each member of the Committee shall
be a “disinterested person” within the meaning of Rule 16b-3(c)(2)(i)
promulgated under the Securities Exchange Act of 1934, as amended (the “Act”).
The Committee shall have complete discretion and authority with respect to the
Plan and its application, except as expressly limited herein. Determination by
the Committee shall be final and binding on all parties with respect to all
matters relating to the Plan. The Plan shall be operated and administered on a
calendar year.

 

III. ELIGIBILITY

Non-Employee Directors (as defined in the CACI International Inc 2006 Stock
Incentive Plan) shall be eligible to become Participants in the Plan.

 

IV. PARTICIPATION

 

  A. Restricted Stock Units. Each Non-Employee Director who elects to
participate in the Plan shall receive an award of RSUs in lieu of some or all of
his or her Retainer. Each RSU awarded to a Participant shall be credited to a
bookkeeping account established and maintained for that Participant.



--------------------------------------------------------------------------------

  B. Valuation of RSUs; Fair Market Value of Stock. Each RSU, for purposes of
the Plan, shall be determined as follows: The “Cost” of each RSU shall be equal
to the fair market value of the Stock on the date the RSU is awarded. For all
purposes of the Plan, the “fair market value of the Stock” on any given date
shall mean the last reported sale price at which Stock is traded on such date
or, if no Stock is traded on such date, the most recent date on which Stock was
traded, as reflected on the NYSE or other national exchange on which the Stock
is traded. If the Stock is not then traded on an exchange, the Value shall be
the fair market value of the Stock, as is determined by the Board, in good
faith, in conformance with the Treasury Regulation Section 20.2031-2 For
purposes of Section V.C., the “Value” of each RSU is the fair market value of
the Stock on the date that the Participant’s membership on the Board terminates.
For purposes of Section V.E., the “Value” of the Stock is the fair market value
of the Stock on the payment date for the dividend or distribution.

 

  C. Election to Participate or Defer. Each Participant may voluntarily elect to
receive an award of RSUs in lieu of some or all of his/her Retainer and/or defer
receipt of all or a portion of the RSUs awarded in lieu of his or her Retainer.
The election by a Participant to participate in the Plan and, if applicable, to
defer RSUs, shall be made by, and only by, the filing of a completed RSU
Subscription Agreement (“Subscription Agreement”) with the Company on or before
the last business day of December (to be effective January 1 and beyond);
provided, however, in no event may a participation or deferral election be made
after the last date that such election must be made in order to comply with the
provisions of Section 409A of the Internal Revenue Code. An election to receive
RSUs in lieu of some or all of the Retainer, as well as an election to defer
receipt of RSUs, must be expressed as a specified percentage (in increments of
25%) of the Participant’s Retainer. An election to receive or defer RSUs shall
only apply to the Retainer earned and payable for services provided for calendar
years following the date of the election. An election to receive RSUs, or to
defer the receipt of RSUs, is irrevocable and may not be changed or revoked
during a calendar year to which the election applies. Subscription Agreements
must be filed using the form supplied by the Company and filed with (and
received by) the Company (ATTN: Director of Business Operations).

 

  D. Subsequent Elections. Once a Subscription Agreement is filed with the
Company, a Participant may make changes in the Subscription Agreement (including
a revocation of further participation) by filing a new Subscription Agreement on
or before the last business day of December. A new Subscription Agreement shall
only apply to the Retainer earned and payable for services provided for calendar
years following the date that the new Subscription Agreement is filed. If a
Participant fails to file a new Subscription Agreement on or before the last
business day of December, and is still eligible to participate in the Plan, the
Participant will be deemed to have elected to keep the prior Subscription
Agreement in force for the next year.

 

-2-



--------------------------------------------------------------------------------

  E. Distribution Elections. Each Subscription Agreement may specify (1) that
the RSUs will be deferred until the day that is thirty (30) days after the date
of the Participant’s separation from service (as determined for purposes of
Section 409A of the Internal Revenue Code) (“Separation from Service”), or (2) a
specified distribution date. The date selected for payment of the RSUs shall be
irrevocable. A specified distribution date shall be expressed as a number of
whole years, not less than three, following the Award Date (as hereinafter
defined).

 

  F. Award of RSUs. On the date that the Retainer would have otherwise been paid
to each Participant but for the deferral election (the “Award Date”), the
Company shall grant RSUs to each Participant on the following basis: Each
Participant’s account shall be credited with a whole number of RSUs determined
by dividing the amount (expressed in dollars) that is determined under his or
her Subscription Agreement by the Cost of each RSU awarded on such date. In the
event such calculation would result in a fractional RSU, the amount of RSUs
awarded to the Participant will be rounded up to the next whole number.

 

V. VESTING AND SETTLEMENT OF RSUs

 

  A. Vesting. A Participant shall be fully vested in each RSU thirty-six
(36) months after the Award Date, provided that the Participant has remained a
Director for the entire thirty-six (36) month period. In the event a Participant
is still a Director, a Participant shall also become fully vested in each RSU in
the event of (1) the Participant’s death, (2) the Participant’s disability
(within the meaning of Section 409A(a)(2)(C) of the Internal Revenue Code)
(“Disability”), or (3) a change in control (as defined in the Participant’s
Subscription Agreement). The date on which a Participant becomes vested is
referred to as the “Vesting Date.”

 

  B. Settlement Following Vesting. With respect to each vested RSU for which the
Participant has not elected a deferred distribution, the Company shall issue to
the Participant one (1) share of Stock thirty (30) days after the earlier of:
(1) the third anniversary of the Award Date; (2) the date of the Participant’s
death, or (3) ninety (90) days following the Participant’s Disability. If a
Participant has elected a deferred distribution, the Company shall issue to the
Participant one (1) share of Stock with respect to each vested RSU thirty
(30) days after the earlier of: (1) the deferred distribution date specified by
the Participant in the Subscription Agreement; (2) the date of the Participant’s
death, or (3) ninety (90) days following the Participant’s Disability. If the
Participant has elected a specified distribution date, and the Participant
ceases to be a Director prior to such date, distribution shall be made on the
earlier of the deferred distribution date specified in the Participant’s
Subscription Agreement or thirty (30) days following the Participant’s
Separation from Service.

 

  C.

Settlement Prior to Vesting. If a Participant’s membership on the Board
terminates for any reason other than death or Disability prior to his or her
Vesting Date, the RSUs covered by each outstanding non-vested award shall be
canceled and the Participant shall receive payment as follows: The number of
RSUs

 

-3-



--------------------------------------------------------------------------------

 

awarded on each Award Date shall be multiplied by a fraction, the numerator of
which is the number of full months that the Participant was a Director after
each such Award Date and the denominator of which is 36; the Participant shall
receive the resulting number of such RSUs in shares of Stock within thirty
(30) days following the Participant’s Separation from Service. With respect to
the Participant’s remaining RSUs, the Participant shall receive cash in an
amount equal to the Value of such RSUs within thirty (30) days following the
Participant’s Separation from Service.

 

  D. Method of Settlement. Shares of stock to be issued by the Company upon
settlement of vested RSUs shall be shares of the Company’s Stock, which may be,
in any combination, (i) authorized but unissued shares of Stock, (ii) shares of
Stock that are reacquired by the Company and held as treasury shares, and/or
(iii) shares of Stock purchased on the open market by a broker designated by the
Company and, subject to the requirements of Section IX, immediately thereafter
issued for the benefit of a Participant under the Plan. It is intended that a
registration statement under the Securities Act of 1933, as amended, shall be
effective with respect to the shares of Stock issued under the Plan.

 

  E. Dividends. If, prior to settlement, the Company pays any dividend (other
than in Stock) on its Stock, or makes any distribution (other than in Stock)
with respect thereto, the Participant’s account will be credited with a number
of additional RSUs determined by dividing the amount of the dividend or other
distribution allocable to the RSUs already credited to the account as of the
record date for the dividend or distribution, by the Value of a share of the
Stock on the payment date for the dividend or distribution. The shares of Stock
underlying the additional RSUs credited to the account hereby will be
distributed when, and only when, the related RSUs are settled pursuant to this
Section V.

 

VI. DESIGNATION OF BENEFICIARY

A Participant may designate one or more beneficiaries to receive payments or
shares of Stock in the event of his or her death. A designation of beneficiary
shall apply to a specified percentage of a Participant’s entire interest in the
Plan. Such designation, or any change therein, must be in writing and shall be
effective upon receipt by the Company (attn: Director of Business Operations).
If there is no effective designation of beneficiary, or if no beneficiary
survives the Participant, the Participant’s estate shall be deemed to be the
beneficiary.

 

VII. SHARES AVAILABLE; MAXIMUM NUMBER OF RSUs; ADJUSTMENTS

 

  A. Shares Issuable. The aggregate maximum number of shares of Stock reserved
and available for issuance under the Plan shall be 75,000. Stock available under
the Plan may be, in any combination, Stock acquired on the open market or Stock
that is reacquired by the Company. For purposes of this limitation, the shares
of Stock underlying any RSUs that are canceled shall be added back to the shares
of Stock available for issuance under the Plan.

 

-4-



--------------------------------------------------------------------------------

  B. Adjustments. In the event of a stock dividend, stock split or similar
change in capitalization affecting the Stock, the Committee shall make
appropriate adjustments in (i) the number and kind of shares of Stock or
securities with respect to which RSUs shall thereafter be granted; (ii) the
number of and kind of shares remaining subject to outstanding RSUs; (iii) the
number of RSUs credited to each Participant’s account; and (iv) the method of
determining the value of RSUs. In the event of any proposed merger,
consolidation, sale, dissolution or liquidation of the Company, all non-vested
RSUs shall become fully vested upon the effective date of such merger,
consolidation, sale dissolution or liquidation and the Committee in its sole
discretion may, as to any outstanding RSUs, make such substitution or adjustment
in the aggregate number of shares available for issuance under the Plan and the
number of shares subject to such RSUs as it may determine on an equitable basis
and as may be permitted by the terms of such transaction, or terminate such RSUs
upon such terms and conditions as it shall provide. In the case of the
termination of any vested RSU, the Committee shall provide payment or other
consideration that the Committee deems equitable in the circumstances, provided
that such payment (including the timing thereof) otherwise complies with the
provisions of Section 409A of the Internal Revenue Code.

 

VIII. AMENDMENT OR TERMINATION OF PLAN

 

  A. The Company reserves the right to amend, suspend or terminate the Plan at
any time, by action of its Board of Directors (the “Board”), provided, however,
that (1) no such action by the Board shall materially and adversely affect a
Participant’s rights under the Plan with respect to RSUs awarded and vested
before the date of such action, (2) any such action shall be subject to approval
by the Company’s shareholders to the extent required by the Act to ensure that
awards are exempt under Rule 16b-3 promulgated under the Act, and (3) no such
action shall accelerate the date for any payment of (or with respect to) a RSU.

 

  B. Notwithstanding the foregoing, the Board may (without the approval or
consent of any Participant):

 

  1. Make such amendments or modifications to the Plan and Subscription
Agreements that the Board, in its sole and absolute discretion, determines are
necessary or desirable in order to address and conform the provisions of the
Plan to the provisions of Section 409A of the Internal Revenue Code, and the
regulations issued thereunder; or

 

  2. Elect to terminate the Plan and provide payment or other consideration that
the Committee deems equitable in the circumstances:

 

  i.

in connection with the termination of all arrangements sponsored by the Company
(and any other company that is deemed to be part of a single service recipient
for purposes of Section 409A of the Internal Revenue Code) that would be
aggregated under Section

 

-5-



--------------------------------------------------------------------------------

 

409A of the Internal Revenue Code if the same service provider participated in
such arrangements, provided that (i) the termination and liquidation of the Plan
do not occur proximate to a downturn in the Company’s financial health; (ii) no
payments (other than those payments that would have been made had the
termination not occurred) are made within twelve (12) months of the date of
termination; (iii) all payments with respect to RSUs are made within twenty-four
(24) months of the date of termination; and (iv) neither the Company (or any
other company that is deemed to be part of a single service recipient for
purposes of Section 409A of the Internal Revenue Code) adopts a new arrangement
that would have been aggregated with the Plan under Section 409A of the Internal
Revenue Code within three (3) years from the date of termination;

 

  ii. within thirty (30) days prior to, or twelve (12) months following, a
“Change In Control” (as defined for purposes of Section 409A of the Internal
Revenue Code), provided that, with respect to each Participant affected by the
Change in Control, all arrangements that are sponsored by the Company (and any
other company that is deemed to be part of a single service recipient for
purposes of Section 409A of the Internal Revenue Code) and aggregated with the
Plan under Section 409A are terminated and all RSUs are paid out within twelve
(12) months of the date of termination; or

 

  iii. within twelve (12) months of a corporate dissolution that is taxed under
Section 331 of the Code or with the approval of a bankruptcy court pursuant to
11 U.S.C. Section 503(b)(1)(A), provided that payment with respect to such RSUs
is made as soon as administratively practicable thereafter to all Participants
in the calendar year in which the termination and liquidation of the Plan occur
or, if later, the first calendar year in which payment is administratively
practicable.

 

  3. No such termination, amendment or modification shall be deemed to
materially and adversely affect any RSUs previously awarded under the Plan.

 

IX. MISCELLANEOUS PROVISIONS

 

  A. No Distribution; Compliance with Legal Requirements. The Committee may
require each person acquiring shares of Stock under the Plan to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof. No shares of Stock shall be issued until
all applicable securities law and other legal and stock exchange requirements
have been satisfied. The Committee may require the placing of such stop-orders
and restrictive legends on certificates for Stock as it deems appropriate.

 

-6-



--------------------------------------------------------------------------------

  B. Notices; Delivery of Stock Certificates. Any notice required or permitted
to be given by the Company or the Committee pursuant to the Plan shall be deemed
given when personally delivered or deposited in the United States mail,
registered or certified, postage prepaid, addressed to the Participant at the
last address shown for the Participant on the records of the Company. Delivery
of stock certificates to persons entitled to receive them under the Plan shall
be deemed effected for all purposes when the Company or a share transfer agent
of the Company shall have deposited such certificates in the United States mail,
addressed to such person at his/her last known address on file with the Company.

 

  C. Nontransferability of Rights. During a Participant’ lifetime, any payment
or issuance of shares under the Plan shall be made only to him/her. No RSU or
other interest under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance or charge, and any
attempt by a Participant or any beneficiary under the Plan to do so shall be
void. No interest under the Plan shall in any manner be liable for or subject to
the debts, contracts, liabilities, engagements or torts of a Participant or
beneficiary entitled thereto.

 

  D. Company’s Obligations To Be Unfunded and Unsecured. The Plan shall at all
times be entirely unfunded, and no provision shall at any time be made with
respect to segregating assets of the Company (including Stock) for payment of
any amounts or issuance of any shares of Stock hereunder. No Participant or
other person shall have any interest in any particular assets of the Company
(including Stock) by reason of the right to receive payment under the Plan, and
any Participant or other person shall have only the rights of a general
unsecured creditor of the Company with respect to any rights under the Plan.

 

  E. Compliance with Section 409A. Notwithstanding anything herein to the
contrary, no amount of “deferred compensation” (within the meaning of
Section 409A of the Internal Revenue Code) payable to a Non-Employee Director
shall be paid earlier than the earliest date permitted under Section 409A of the
Internal Revenue Code, and all deferral elections made hereunder shall be made
in accordance with the provisions of Section 409A. The Plan, including all
deferral elections and distributions hereunder, is intended to comply with the
provisions of Section 409A of the Internal Revenue Code and if any provision of
the Plan is subject to more than one interpretation or construction, such
ambiguity shall be resolved in favor of the interpretation or construction which
is consistent with the Plan complying with the provisions of Section 409A.

 

  F. Governing Law. The terms of the Plan shall be governed, construed,
administered and regulated in accordance with the laws of the State of Delaware.
In the event any provision of this Plan shall be determined to be illegal or
invalid for any reason, the other provisions shall continue in full force and
effect as if such illegal or invalid provision had never been included herein.

 

  G. Effective Date of Plan. The Plan shall become effective as of the date of
its approval by the holders of a majority of the shares of the Company’s Common
Stock, voting as a single class, present or represented and entitled to vote at
a meeting of the shareholders.

 

-7-